DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group A, claim(s) 1, 2, and 4, drawn to a device having micromirrors comprising a surface coated with a magnetic or ferromagnetic material.
Group B, claim(s) 1, 6, 43 and 44, drawn to a device having micromirrors comprising a 2-D grating structure and said system uses two orthogonal broadband light sources.
Group C, claim(s) 1, 6, 43, and 45, drawn to a device having a broadband light source that is collimated and illuminates the reflective surface and diffraction grating of said micromirrors.
Group D, claim(s) 1, 6, 43, and 55, drawn to a method by providing a plurality of cells on the surface the viscoelastic polymer and detecting the color of light reflected from said micromirrors.
E, claim(s) 1 and 11, drawn to a device wherein the thickness of said polymer is selected to effectively decouple tilting behaviors of neighboring mirrors.
Group F, claim(s) 1 and 12, drawn to the Young’s modulus of the polymer.
Group G, claim(s) 1 and 15, drawn to details of the number/density of micromirrors.
Group H, claim(s) 1 and 22, drawn to the shape or aspect ratio of the micromirrors.
Group I, claim(s) 1 and 26, drawn to thickness of the micromirrors.
Group J, claim(s) 1 and 28, drawn to the refractive index of the micromirrors.
Group K, claim(s) 1 and 31, drawn to the micromirror being a single crystal.
Group L, claim(s) 1, 32, 36, 38, 39, 41 and 49, drawn to a device having a coherent light source.

Group A through Group L lack unity of invention because even though the inventions of these groups require the technical feature of a plurality of micromirrors disposed parallel on a transparent polymer substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dapprich (US 6,585,939). 
Dapprich shows a device for the measurement of mechanical properties of cells or other moieties, said device comprising:
a transparent elastic or viscoelastic polymer substrate (11) disposed on a rigid transparent surface (18);
a plurality of micromirrors (62; col. 12, lines 20-30) disposed on or in said polymer substrate, wherein the reflective surfaces of said micromirrors are oriented substantially parallel to the surface of said polymer substrate (see Fig. 9 showing the mirror being parallel to substrate 11).

.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886